Pannell, Judge.
1. In this action 'by a plaintiff owner against a defendant for the alleged wilful and malicious killing by the defendant of a dog belonging to plaintiff and seeking general and punitive damages, the evidence was sufficient to authorize a finding that the defendant shot and killed the dog in question in the honest belief that said dog was the same dog, also belonging to the plaintiff, that had previously bitten a child and was vicious, and that the dog killed had just attacked defendant’s child and was about to attack him. The trial judge, to whom the case was submitted, without the intervention of a jury, therefore, did not err in finding for the defendant. See, in this connection, Johnston v. Wilson, 32 Ga. App. 348, 351 (123 SE 222).
2. There was no error in admitting testimony that another dog of the plaintiff, similar to the one killed, had attacked a small child, and was vicious, in view of the testimony of the defendant that he could not tell the two dogs apart, as this testimony was admissible for the purpose of showing, with other evidence, that the killing of the dog in this case was not wilful or malicious.

Judgment affirmed.


Felton, C. J., and Frankum, J., concur.